DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (KR 2014-0000162, hereinafter Son).
Regarding claim 1, Son discloses a shooting target (Figs. 1-2 and 4) comprising: a target main body (torso-shaped target member 20) that is a substantially plate-shaped body and serves as a target (as shown in Fig. 4); an auxiliary portion (including box body 10); and a joining portion (perforations 21, Fig. 1) configured to join the target main body and the auxiliary portion (see Fig. 1), wherein the auxiliary portion has an auxiliary portion main body (box body 10) protruded from an outer peripheral end surface of the target main body (i.e., surrounding the periphery of the torso-shaped toy member 20 when joined as shown in Fig. 1), and the joining portion (21) separably joins the target main body and the auxiliary portion main body (joined as shown in Fig. 1 and separable as shown in Fig. 2).

    PNG
    media_image1.png
    609
    573
    media_image1.png
    Greyscale

Regarding claim 2, Son further discloses the auxiliary portion main body (10) is protruded substantially parallel to a surface direction of the target main body (as shown in Fig. 1, the bottom surface of the box 10 being parallel to the surface of the target main body 20 when the target main body 20 is joined to the box 10).
Regarding claims 3-4, Son further discloses the auxiliary portion main body (10) is a frame body (10) provided to cover the entire outer peripheral end surface (i.e., the entire outer periphery) of the target main body (20, as shown in Fig. 1).
Regarding claim 5-8, Son further discloses the auxiliary portion main body (Fig. 1) is formed of a plurality of auxiliary-portion main-body components (including the bottom component of the box 10 and the pistol toy member 20) separably joined to each other by the joining portion (i.e., the perforations 21; see English machine translation, pg. 2, fourth and fifth paragraphs).
Regarding claims 9-16, Son further discloses the auxiliary portion has a display portion (i.e., a portion used for display purposes; see annotated Figs. 1-2 below) provided on an outer surface of the target main body, and the joining portion (21) joins the display portion to the target main body such that the display portion can be hollowed out (to form notches in the edge of the target main body 20). The part of the auxiliary portion that is hollowed out to form the notches in the edge of the target main body (20) is used to facilitate displaying the target main body by interaction with notched bases as shown in Fig. 4, and is therefore understood to be a display portion, as broadly claimed.

    PNG
    media_image2.png
    407
    720
    media_image2.png
    Greyscale

	Regarding claim 17, Son further discloses the target main body (20) and the auxiliary portion (10) are formed of cardboard (English machine translation, pg. 2, fourth paragraph, line 4, “corrugated cardboard”) and the joining portion (21) is a perforation (ibid., line 5, “perforated line (21)”; see Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Su (US Patent No. 8,556,268, Fig. 4), Relyea (US Patent No. 9,228,809, Figs. 1D-1E), Baumgartner et al. (US Patent Pub. 2009/0058008, Fig. 7), Skinner et al. (US Patent Pub. 2016/0298942), and Martinage (US Patent Pub. 2021/0381809) each disclose a cardboard shooting target with a target main body and an auxiliary portion separably joined by perforated joining portions, and are cited here as representative of the state of the art.
Highwild Paper Shooting Targets (non-patent literature) discloses a cardboard shooting target comprising a target main body (large sides of packing box designed as silhouette targets) separably joined to an auxiliary portion (narrow sides of packing box) at an outer periphery of the target main body.
The Firearm Blog, “DIY Project - Silhouette Targets” (non-patent literature) discloses a cardboard shooting target including a target main body with hollowed out portions configured to be used for coloring corresponding portions of another target main body, as disclosed but not claimed.
Eric Higgins, Imminent Threat Solutions, “Turn Your Trash Into Treasure with These DIY Cardboard Range Targets” (non-patent literature) discloses a cardboard shooting target including a target main body separably joined to an auxiliary frame body formed of a plurality of components that are separably joined to the target main body (see image, pg. 2, showing long straight cuts through one side of the cardboard along each edge of the target main body, as described on pg. 4, second paragraph, “long straight cuts, just through the first side of cardboard”), as disclosed but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        December 6, 2022